Citation Nr: 1524895	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-04 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for right ear sensorineural hearing loss.

2.  Entitlement to service connection for left ear sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1986 to April 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In July 2014, the Veteran testified via video conference at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss in his right ear as defined for VA purposes.

2.  The Veteran's left ear hearing loss is not related to service.

3.  The Veteran's tinnitus is not related to service; rather, it is a symptom of the Veteran's non-service-related hearing loss.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for left ear sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss and tinnitus, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus, resulting from exposure to loud noises through his duties as a helicopter mechanic while in the Army.  Such duties are consistent with exposure to noise, and accordingly, the Board concedes in-service noise exposure.

As an initial matter, the Veteran conceded during his July 2014 Board hearing that audiologic testing during the September 2013 VA examination showed that he does not have hearing loss in his right ear, as defined for VA disability benefits purposes.  Therefore, as to his right ear hearing loss, the Board finds that there is no basis on which the claim for service connection may be granted, and the Veteran's claim must be denied.  Brammer, 3 Vet. App. at 225.  

First, the Board notes that although in-service noise exposure is conceded, the Veteran's service treatment records are negative for any findings of hearing loss or tinnitus during service.  His entrance, separation, and in-service audiology tests all showed that he had normal hearing acuity.  Service Audiometric testing data dated February 24, 1986, February 8, 1988, September 1, 1988, March 1, 1989; Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating that the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss).  On a February 1988 report of medical history, the Veteran denied any history of ear trouble or hearing loss, but reported a positive history for other, unrelated disorders.

In a September 2013VA audiology examination, the Veteran reported that he was exposed to significant noise from Chinook helicopters during service, sometimes without the use of hearing protection.  He also reported firing weapons, to include M60 machine guns, with the use of hearing protection.  The Veteran denied occupational and recreational post-service noise exposure.  He also denied ear surgery, recent or chronic ear infection and familial hearing loss.  After service, he stated that he worked as a computer programmer, and then a part-time bookkeeper.  The Veteran could not specify date of onset of tinnitus, but described it as being present for years. The Veteran's service treatment records were unavailable for review at that time; nonetheless, the examiner opined that it was as likely as not that the Veteran's hearing loss was related to service.  In support of her conclusion, the examiner cited the lack of evidence of the Veteran's hearing status at military entrance and separation to rule out hearing loss and change in hearing status, and the lack of reported occupational and recreational noise exposure.  As to tinnitus, the examiner opined that it was at least as likely as not that the tinnitus was a symptom associated with hearing loss.

The RO subsequently obtained the Veteran's service treatment records and submitted them for an addendum opinion in October 2013.  That audiologist reviewed the entire claims file, to include the Veteran's service treatment records, and the previous VA examination.  Following a review of the entire file, the October 2013 audiologist concluded that the Veteran's hearing loss and tinnitus was not related to service.  The audiologist specifically noted the Veteran's in-service audiology results, and determined that there were no significant threshold shifts between the entrance and separation examinations.  

The Veteran testified at a Board hearing in July 2014.  In relevant part, he reiterated that he was exposed to significant noise in service.  He also stated that he had hearing loss and tinnitus during service and has experienced both conditions ever since.  He did not seek treatment for either condition until 2013.  As to post-service employment, the Veteran testified that he worked for six months setting modular homes, which was fairly quiet, and also for three months as a mechanic.  He currently works part-time for Veterans of Foreign Wars of the United States.  

Based on the above, the Board finds that the Veteran's hearing loss and tinnitus are not related to service.  First, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the Veteran's claims.  Neither condition was manifest to a compensable degree within one year of separation from service.  Furthermore, neither condition nor manifestations sufficient to identify them were shown during service.  Rather, hearing tests administered during service were normal and the Veteran denied having any history of hearing or ear trouble during that time period.  

The Board also finds that weight of the evidence is against the Veteran's claims on a direct basis.  As to the Veteran's hearing loss, the Board affords more probative weight to the October 2013 VA audiologist's opinion that it is not related to service, than to the September 2013 audiologist's opinion.  In addition to the audiometric results and all assertions made by the Veteran during the previous examination, the October 2013 audiologist also reviewed the Veteran's service treatment records.  Because her conclusion contemplated a more comprehensive review of the Veteran's service, civilian and medical history, the Board considers it to be more probative.

As to service connection for tinnitus, the Board notes that the October 2013 audiologist erroneously stated that there was no acoustic trauma documented during service.  As discussed above, the Board concedes that the Veteran was exposed to noise levels sufficient to constitute an in-service injury.  Therefore, as to the audiologist's opinion regarding etiology of tinnitus, the Board affords it no probative weight.  Consequently, the only other medical evidence of record is the September 2013 audiology examination.  That audiologist opined that the Veteran's tinnitus was at least as likely as not a symptom of his hearing loss.

The Board acknowledges that the Veteran submitted a report titled "Communication and Noise Hazard Safety of CH-47D Crewmembers," presumably in support of his contention that his current hearing loss is related to his duties as helicopter mechanic.  However, the Board notes that the report describes the noise-level exposure of CH-47D crewmembers, but does not discuss the long-term effects of that noise exposure.  Furthermore, it does not reflect the specific facts of the Veteran's case, such that there is at least a plausible causality based on upon objective facts of the case.  Thus, the Board finds the report to be irrelevant to the dispositive question at hand, and affords it no probative value.

Finally, the Board finds the Veteran's statements as to onset of hearing loss and tinnitus to be not credible.  The first indication of hearing loss and tinnitus in the record is not until March 2013, more than two decades after he left the military.  The Board finds the lack of complaints regarding hearing loss and tinnitus significant, particularly in light of the Veteran's report of medical history at separation from active duty in February 1988.  At that time, he reported that he had never had and did not then have ear trouble or hearing loss.  This statement, made contemporaneous with military separation, is considered reliable as the Veteran was then seeking only medical evaluation, and was not pursuing a disability claim.  

In sum, the most probative evidence of record indicates that the Veteran's current hearing loss is not related to service.  The probative evidence of record also related the Veteran's tinnitus to his non-service-connected hearing loss, and therefore, not to service.  Accordingly, the preponderance of the evidence is against the claims for service connection for hearing loss and tinnitus, and the appeal is denied.

In reaching the above conclusions on both issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56; O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in May 2013 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was provided with a VA examination in September 2013, with an additional opinion provided in October 2013.  The Board notes that he expressed disagreement with the September 2013 audiologist's statement that he could not recall the date and circumstances of onset of tinnitus, since he had provided the circumstances of his military duties and dates as active crew member.  See VA Form 9 dated January 30, 2014.  However, he also acknowledged that he could not in fact recall a specific date.  Id.  As the Veteran has not identified any deficiency in the examination, the Board finds that it was adequate for rating purposes.  The Veteran also disagreed with the October 2013 audiologist's statement that there was no evidence of acoustic trauma in service.  However, as discussed above, the Board found that to be an erroneous statement and accordingly afforded the opinion no probative value.  The Board finds that the examination and opinions were otherwise adequate, and an additional examination is not necessary.

Finally, the Veteran testified at a hearing before the Board in July 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).


ORDER

Entitlement to service connection for right ear sensorineural hearing loss is denied.

Entitlement to service connection for left ear sensorineural hearing loss is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


